                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


JOHNSON CIVIL ACTION


VERSUS 17-1752-SDD-RLB


GAZES, ETAL.


                                        RULING

        The Court, after carefully considering the Complaint the Amended Complaint2, the

record, the law applicable to this action, and the Report and Recommendation2 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated June 1, 2021, to which no

objection has been filed, hereby approves the Report and Recommendation of the

Magistrate Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Defendant Regina Hams is dismissed for failure to

serve timely.


        Signed in Baton Rouge, Louisiana the -^"/ day of June, 2021.




                                  s^I^^^^^
                                     CHIEF JUDd^SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA



1 Rec. Doc. 1.
2 Rec. Doc. 76.
3 Rec. Doc. 100.
